Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “magnet controller comprises a solenoid, an actuator, an articulating arm, or a worm gear” of claims 4 and 11; the “further comprising one of one or more second magnets or a high magnetic permeability material to control the supply of the magnetic material” of claim 6; the “the magnet comprises an electromagnet, and wherein the magnet controller controls the magnetic field produced by the magnet” of claim 7; the “first container is provided within the second container” of claim 12 and “the magnetic field” of any one of claims 1, 2, 5, 7, 8, 9, 13 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the reservoir" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation "magnetic particles" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dougherty et al. (US Pub.2007/0248385).
Regarding claim 1, Dougherty et al. (US Pub.2007/0248385) teach a magnetic material supply apparatus (fig.3, #36) comprising: a reservoir to contain a magnetic material (fig.3, #50; para.0015); a connecting member having a first end coupled to the reservoir to receive the magnetic material (fig.3, #38 with first end #52 coupled to #50); .

Claims 1-6, 8-11, 13, and provisionally 14 and 15, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wayman et al. (US Pub.2009/0162105).
Regarding claim 1, Wayman et al. (US Pub.2009/0162105) teach a magnetic material supply apparatus (fig.2) comprising: a reservoir to contain a magnetic material (fig.2, #210; para.0024); a connecting member having a first end coupled to the reservoir to receive the magnetic material (fig.2, #400 with first end coupled to #210); and a magnet (fig.3&4, #430 and/or #432), wherein, a magnetic field produced by the magnet controls supply of the magnetic material through the connecting member (para.0026).
Regarding claim 2, Wayman et al. (US Pub.2009/0162105) teach a magnetic material supply apparatus wherein the magnet comprises a permanent magnet (fig.3&4, #430 & #432; para.0026&0028) and is movable relative to the connecting member (fig.3&4, along #437), and wherein, in a first position of the magnet relative to the connecting member, the magnetic field produced by the magnet prevents the magnetic material from moving through the connecting member (para.0028).
Regarding claim 3, Wayman et al. (US Pub.2009/0162105) teach a magnetic material supply apparatus further comprising a magnet controller (para.0029), coupled to the magnet (via fig.3&4, #434 or 436), to control the movement of the magnet in relation to the connecting member (para.0029).

Regarding claim 5, Wayman et al. (US Pub.2009/0162105) teach a magnetic material supply apparatus wherein, in a second position relative to the connecting member, the magnetic field produced by the magnet allows the magnetic material to move through the connecting member (para.0028).
Regarding claim 6, Wayman et al. (US Pub.2009/0162105) teach a magnetic material supply apparatus further comprising one of one or more second magnets or a high magnetic permeability material to control the supply of the magnetic material through the connecting member with the magnet (fig.3&4, #430 is a first magnet, #432 is a second magnet).
Regarding claim 8, Wayman et al. (US Pub.2009/0162105) teach an apparatus for providing a developer (fig.2), the apparatus comprising: a first container to contain a volume of a carrier (fig.2, #210; para.0024); a second container to contain a volume of a developer (fig.2, #15A-D); a connecting member having a first end coupled to the reservoir and a second end opposite to the first end (fig.2, #400 with first end coupled to #210), the connecting member to transfer the magnetic carrier from the first container to the second container (see fig.2); and a magnet movable in relation to the connecting member (fig.3&4, #430 and/or #432), wherein, a magnetic field produced by the magnet controls the transfer of the magnetic carrier through the connecting member (para.0026).

Regarding claim 10, Wayman et al. (US Pub.2009/0162105) teach an apparatus further comprising a magnet controller (para.0029), coupled to the magnet (via fig.3&4, #434 or 436), to control the movement of the magnet in relation to the connecting member (para.0029).
Regarding claim 11, Wayman et al. (US Pub.2009/0162105) teach an apparatus wherein the magnet controller comprises a solenoid, an actuator, an articulating arm, or a worm gear (fig.3, #434; fig.4, #436).
Regarding claim 13, Wayman et al. (US Pub.2009/0162105) teach an image forming apparatus (fig.1) comprising: a reservoir to contain a magnetic carrier (fig.2, #210; para.0024); a developer cartridge to contain a developer (fig.2, #15A-D); a connecting member having a first end coupled to the reservoir (fig.2, #400 with first end coupled to #210) to receive the magnetic carrier and a second end, opposite to the first end, coupled to developer cartridge (fig.2, via #242A-D and #230A-D), the connecting member to transfer the magnetic carrier from the reservoir to the developer cartridge (see fig.2); a magnet movable in relation to the connecting member (fig.3&4, #430 and/or #432); and a magnet controller (para.0029), coupled to the magnet (via fig.3&4, #434 or 436), to control the movement of the magnet in relation to the connecting member (para.0029), wherein, a magnetic field produced by the magnet controls movement of the magnetic carrier through the connecting member (para.0026).

Regarding claim 14, Wayman et al. (US Pub.2009/0162105) teach an image forming apparatus further comprising: a processor (fig.1, #29); a communication interface (para.0014&0015); a user interface (para.0014); and a sensor to detect a status of the magnetic carrier in the developer cartridge (para.0014), wherein the magnet controller is to control the position of the magnet according to the detected status of the magnetic carrier in the developer cartridge, an external signal received by the communication interface, a user selection received by the user interface, or based on a number of images formed by the image forming apparatus (para.0018,0029).
Regarding claim 15, Wayman et al. (US Pub.2009/0162105) teach an image forming apparatus wherein, in a first position of the magnet relative to the connecting member, the magnetic field produced by the magnet prevents the magnetic carrier from transferring through the connecting member, and wherein, in a second position of the magnet relative to the connecting member, the magnetic field produced by the magnet allows magnetic particles to transfer through the connecting member (para.0028).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (US Pub.2018/0059582) in view of Kabata et al. (US Pub.2017/0269489).
Regarding claim 1, Nagata et al. (US Pub.2018/0059582) teach a magnetic material supply apparatus (fig.2) comprising: a reservoir to contain a material (fig.2, #32); a connecting member having a first end coupled to the reservoir to receive the magnetic material (fig.2, from #32 to #31); and a magnet (fig.2, #41; para.0053), wherein, a magnetic field produced by the magnet controls supply of the material through the connecting member (para. 0060).
Regarding claim 7, Nagata et al. (US Pub.2018/0059582) teach a magnetic material supply apparatus further comprising a magnet controller (para.0057), wherein the magnet comprises an electromagnet (para.0053: electromagnetic valves have a solenoid (electromagnet) with an iron core plunger in the middle thereof), and wherein the magnet controller controls the magnetic field produced by the magnet to control the supply of the magnetic material through the connecting member (para.0057&0060).

Regarding claim 1, Kabata et al. (US Pub.2017/0269489) teach a liquid developer (para.0204) comprising a toner and a carrier liquid (para.0204) wherein the carrier can be a magnetic carrier or a resin carrier (para.0184).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the supply apparatus of Nagata et al. (US Pub.2018/0059582) by using magnetic carrier liquid as in Kabata et al. (US Pub.2017/0269489) because it is one of a finite number of common configurations and would be easily chosen by one of ordinary skill in the art (para.0182-0184).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kato et al. (US Pub.2018/0024463) teach an image forming apparatus with a magnetic member regulating toner flow in the toner replenishing connector; however, the toner to be replenished does not appear to be magnetic.

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
3/11/2022